Honorable Bill Allcorn        Opinion No. W-   505
Commissioner
General Land Office           Re:   Whether the,General Land
Austin, Texas                       Office can pay registration
                                    fees for the Chief Apprais-
                                    er, the Executive Secretary
                                    of the Veterans' Land Board
                                    and an attorney, to attend
                                    the Southwest Appraisal Con-
Dear Mr. Allcorn:                   ference to be held In Austin.
          You have requested our opinion on whether the General
Land Office can pay,registration fees for the Chief Appriaser,
the Executive Secretary of the Veterans' Land Board and an
attorney, all employees of the General Land Office, to attend
the Southwest Appraisal Conference to be held in Austin. You
state that the ffeneralLand Office has had numerous and varied
problems arising out of condemnation proceedings, both from
the legal standpoint and from the standpoint of placing an
ap?ralsed value on land being condemned. Your appraisers
appraise State-owned free public school land and the land
presently owned by-the Veterans' Land Board in connection with
condemnation proceedings.
          Section 51 of Article III of the Constitution of
Texas reads In part asfollows:
          "The Legislature shall have no?power to make
     any grant of public moneys to any Individual, asso-
     ciation of Individuals; funicipal or other corpora-
     tions whatsoever; . . .

          Numerous opinions have been written by this office
on whether comparable expenses may be paid for State employees
to attend meetings, conferences and schools. Attorney General's
Opinion wW-433 (lg58), after citing the above constitutional
provision, sums the applicable law a6 follows:
y3~:0~'11,~jle
          Xl1 Allcorn,   Page 2 (WW-505).


            ";,i1;:z;+arent that the above Article pro-
     !l.Lbits  the Legislature from granting 0.rappropriat-
     i:;gp\:bllcmoney to any'indlvldual, association of
     lMiivir,jual:j, municipal or other corporations. How-
     ever, the Texas courts have Interpreted Section 51,
     Article III, as not preventing the Legislature from
     appropriating State funds to an individual, assocla-
     tion of individuals, municipal or other corporations
     if the use and purpose of the appropriation Is for
     the furtherance of the governmental duties of the'
     State. Ii'the appropriation is-for a use not related
     to State .._Eovernrnentaiduties and functions. such
         *-orlation is a gratuity and Invalid. Sexar
     apu*u-
     County v. Linden, 110 Tex. 339, 220 S.W. T-920);
     I':oad 'X::tricr:No. 4, Shelby Co. v. Allred, 68 S.W.2d
     TG-4 (sotmi.i.QP., 1934) opinion adopted by the
     Sayme      court; City of'Aransas Pass v. Keeling 247
     s .rf
         . 218, 112 Tex. 339 (1923); Jones v. Alexander,
     53 S.W.2d 1083 (Comm. App., 19331, opinion adopted
     by the Supreme Court; Texas Pharmaceutical Assocla-
     t;on v. Dooley, 90 S.W.2d 328 (Tex. Civ. App., 1936);
     Jei'ferSOn   CO. V . Board of Co. & Dist. Road Indebted-
     =,      lb;.:S.W.2d 0 (1944).
          Attorney General's Opinion w-83 (1957) discusses
p,-1orAttorney General's Opinion on this question and concludes:
           "It 1~::to be noted that in determining whether
     tr,--,v@2
             is included Pursuant to the general approprla-
     i;:nni.ill1s i'or 'state business' the question to be
     de&&d    ic whether the result Is the accomplishment
     :>I?
        a governmental function and that the means and
     ii:                                                          -,   ,
Honorable Bill Allcorn, Page 3 (W-505).


           Applying these principles to the instant case, in
our opinion the (ChiefAppraiser of the General Land Office
has offl~cialduties  devolved upon hlm In relation to free
public school land and land owned by the Veterans' Land Board
of such a character that a high degree of professional compe-
 tence io yippraisingland values would be necessary to the
perl'ormanceof a government&l function entrusted to him and
would be of substantial and direct benefit to the General Land
.Office. The training and information received at such confer-
ence would have, therefore, a sufficient relationship to the
performance of a governmental function as to allow such regis-
tration fee to be paid by the State.
          The Executive Secretary of the Veterans' Land Board,
having supervisory responsibility over the operations of the
Veterans' Land Board, has a primary concern for the proper and
adequate appraisal of lands involved in the Board's activities
cu,fficlentto establish that his attendance at such conference
would be for the primary benefit of the State. !IheGeneral
Land Office may pay his registration fee. Also, since the
operations of the General Land Office and the Veterans' Land
Board, including appraisals, are conducted in a context of
specific legal requirements, we feel the General Land Office
may also pay the registration fee for this attorney to attend
the conf'erence.


                            SUMMARY
              The General Land Office may pay the
              registration fees for the Chief
              Appraiser to attend the Southwest
              Appraisal Conference, such training
              recej.vedbeing reasonably, substan-
              tially and directly related to his
              duties, and the registration fees
              for the Executive Secretary of the
              Veterans' Land Board and an attorney
               Scjr ';he,GeneralIand Oft'ice
               may :11sobe pald.
                                Sinc.erely,
                                WILL WITSSON
                                Attorney General of Texas



                                     Tom I. IrloFarling
                                     Assistant            U
T:fM:ci :,j
          !.
:\PPROTTD:
OP:I~I!Xl
        COMMITTET?::
Geo. 1".Blackburn, Chairman
Jack Goodman
L. ?. Loilar
0?. M!.l.torl
           Richardson
i-E:'1
     :;!?:E!-I
          FOR '~i:I~i.E
                  P.?TTOiiNEY
                           GENERAL
'BY:
     Ii. V. Goppert